Case 19-16312 Doc5 Filed 05/09/19 Page 1 of 2

Fill in this information to identify your case: bce i i ~
# kL ft

Giovanna Antoinette Hearn

 

Debtor 1 aN Maa Last;

‘rst Name iddie Name lame
Debtor 2 2019 HAY ~3 AM 8: 46
(Spouse, if filing) First Name Last Name tee gw .

United States Bankruptcy Court for the: District of MARYLAND

on gay

   
  

ICY COURT
Case number BAR YL AbiDcheck if this is an

(if known) SALTIM amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 is

tf you are an individual filing under chapter 7, you must fill out this form if:
® creditors have claims secured by your property, or
@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additionat pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

secures a debt? as exempt on Schedule C?
ve editors ICT surrender the property. No
; ICT Retain the property and redeem it. eS
oropeny of [CT Retain the property and enter into a
securing debt: Reaffirmation Agreement.
[CT Retain the property and [explain]:
Creditor’s [TF Surrender the property. No
name: ; [CI Retain the property and redeem it. es
propel on of [CO Retain the property and enter into a
securing debt: Reaffirmation Agreement.
[CI Retain the property and [explain]:
Creditor’s FU] surrender the property. No
name’ ; TT Retain the property and redeem it. es
property on of fd Retain the property and enter into a
securing debt: Reaffirmation Agreement.
fo Retain the property and [explain]:
creditor's FCI Surrender the property. No
: ; TT Retain the property and redeem it. es
propery on of TM Retain the property and enter into a
securing debt: Reaffirmation Agreement.
ra Retain the property and [explain]:
Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 1
Case 19-16312 Doc5 Filed 05/09/19 Page 2 of 2

Debtor 4 Giovanna Antoinette Hearn Case number (It known)

First Name Middle Name Last Name

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personai property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessors name: LY No
Description of leased (Uy Yes
property:

Lessors name: icy No

Description of leased ICT ves

property:

Lessor’s name: (CIN 0

Description of leased Hi ves

property:

Lessor’s name: fot No
fC Yes

Description of leased

property:

Lessor’s name: Cr 0
[CT yves

Description of leased
property:

Lessors name: fa No

_ rc Yes

Description of leased
property:

Lessors name: No

_— 1D Yes

Description of leased

property:

 

Under penaity of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x A Q-— x

re of Debtor 1 Signature of Debtor 2

Date OCALENCNG Date
MM/ i MM/ OD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 

 
